United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Loma Linda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-216
Issued: April 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 12, 2013 appellant, through counsel, filed a timely appeal of an October 7,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that his bilateral rotator cuff condition was
sustained in the performance of duty, causally related to his federal employment factors.
FACTUAL HISTORY
On September 7, 2012 appellant, then a 50-year-old materials handler, filed an
occupational disease claim alleging that on October 19, 2011 he first became aware of his
1

5 U.S.C. § 8101 et seq.

bilateral rotator cuff condition. He did not realize that the condition was caused or aggravated by
his employment duties of repetitive lifting of heavy and light boxes over his head daily until
February 17, 2012.
By correspondence dated September 13, 2012, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. Appellant was advised as to the
medical and factual evidence required to support his claim and given 30 days to submit this
information.
OWCP received medical and factual evidence including an October 19, 2011 and
February 17, 2012 magnetic resonance imaging (MRI) scans. The February 17, 2012 scan
diagnosed a full-thickness supraspinatus tendon tear in the right shoulder. The October 19, 2011
scan revealed mild left acromioclavicular degenerative changes.
By decision dated December 3, 2012, OWCP denied appellant’s claim. It found
insufficient medical evidence to support that his claimed condition was causally related to his
employment.
In a December 7, 2012 letter, appellant’s counsel requested a telephonic hearing, which
was held before an OWCP hearing representative on March 14, 2013.
In a December 13, 2012 report, Dr. Lauri Beth Hemsley, an examining Board-certified
occupational physician, diagnosed chronic back pain and low back pain without radiculopathy.
She placed appellant on modified work with restrictions until February 15, 2013.
By decision dated May 24, 2013, an OWCP hearing representative affirmed the
December 3, 2012 decision.
On July 10, 2013 appellant’s counsel requested reconsideration. In support of his
request, appellant submitted a June 25, 2013 form report from Dr. James Huang, an examining
physician, entitled Rationalized Medical Opinion Form to Establish Causal Relationship.
Dr. Huang diagnosed rotator cuff tear, noted an MRI scan had been performed in February 2012
and opined that “there is causal relationship.” Under description of work activity incident, he
noted that appellant felt sharp pain in his neck and shoulder following lifting boxes in
October 2011. The physical examination showed bilateral shoulder pain on abduction and
flexion.
By decision dated October 7, 2013, OWCP denied modification of the December 3, 2012
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
2

Id.

2

limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
It is undisputed that appellant performed work as a materials handler as alleged. He has
established that he performed repetitive lifting in the performance of duty. The question that
remains is whether appellant’s duties caused a bilateral rotator cuff condition.
To discharge his burden of proof, appellant must submit a well-reasoned medical opinion
explaining how his duties caused a diagnosed medical condition. In addition, any medical
opinion evidence he may submit to support his claim for compensation under FECA should
reflect a correct history. The physician should provide a medical sound explanation of the duties
appellant performed as a materials handler, in particular, caused or aggravated his bilateral
rotator cuff condition. There is only one document in the record that addresses this issue.
Dr. Huang completed a form report on June 25, 2013 entitled Rationalized Medical Opinion
Form to Establish Causal Relationship, in which he stated: “there is causal relationship.” He did
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
6

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
7

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

not describe appellant’s current job or any of the duties he performed, other than noting that
appellant had lifted boxes in October 2011. Dr. Huang did not explain how such work activities
caused the diagnosed rotator cuff tear. Medical opinions which contain no rationale or
explanation are of little probative value.9 Thus, this report is insufficient to establish appellant’s
claim.
In a December 13, 2012 report, Dr. Hemsley diagnosed chronic back pain and low back
pain without radiculopathy. She placed appellant on modified work with restrictions until
February 15, 2013. Medical evidence that offers no opinion regarding the cause of an
employee’s condition is of diminished probative value and insufficient to meet his or her burden
of proof on causal relationship.10
Appellant also submitted MRI scans dated October 19, 2011 and February 17, 2012.
MRI scans are diagnostic in nature and therefore do not address causal relationship.11 Thus, they
are insufficient to establish appellant’s claim.
The Board finds that appellant has not met his burden of proof. The medical evidence is
insufficient to establish causal relationship. The Board will therefore affirm OWCP’s October 7,
2013 decision.
On appeal appellant’s counsel alleged that the medical and factual evidence are sufficient
to establish his claim. Specifically, he argues that Dr. Huang’s June 25, 2013 report establishes
that appellant’s bilateral shoulder condition was employment related. The Board finds that
Dr. Huang’s report is insufficient to meet appellant’s burden as the physician did not provide
adequate rationale or discuss his employment duties other than noting he was lifting boxes.
Appellant also referenced reports dated March 13 and May 18, 2012. However a review of the
record shows that no medical reports with those dates were submitted.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that his bilateral rotator cuff condition
was sustained in the performance of duty, causally related to factors of his federal employment.

9

F.T., Docket No. 09-919 (issued December 7, 2009) (medical opinions not fortified by rationale are of
diminished probative value); Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements
merely asserting causal relationship generally do not discharge a claimant’s burden of proof).
10

A.F., 59 ECAB 714 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 7, 2013 is affirmed.
Issued: April 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

